Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is pending in the application. Claim 1 has been amended, and Claims 2-11 were canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 was filed after the mailing date of the Final Action on 06/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." 
Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the folding lines (d) and (e)" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not refer to a folding line, and it is unclear the structure being referred to by “the folding lines (d) and (e).” The applicant appears to use reference characters to define structure in the claims. The use of reference characters is to be construed as having no effect on the scope of the claims. See MPEP 608.01(m). For examination purposes, "the folding lines (d) and (e)" will be construed to be “a rectangular central surface c, sides a and b folding one to another along the folding lines d and e” [pg. 3, second sentence of only para.].

Claim 1 recites the limitation "for holding a pair of glasses" in line 1-2.  It is unclear if “a pair of glasses” is being claimed as structure in the claimed device “for holding a pair of glasses” is functional language that does not add structure to the claimed device. For examination, it will be presumed that “a pair of glasses” are not present in the claimed device.

Claim 1 recites the limitation "coming into contact with a pair of nose pads on the glasses" in lines 10-11.  "coming into contact 

Claim 1 recites the limitation "sides (h)" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does refer to “front side (a) and rear side (b)”, and it is unclear the structure being referred to by “sides (h)” for if it is referring to “front side (a) and rear side (b)” or a different structure in the claimed device. The applicant appears to use reference characters to define structure in the claims. The use of reference characters is to be construed as having no effect on the scope of the claims. See MPEP 608.01(m). For examination purposes, “sides (h)” will be construed to be “the central surface c is entirely made of an elastic material or only the sides h of the central surface c can be made of the helical springs, or other materials having elastic properties that come back to their original shape after they are curved” [top of pg. 4].

Claim 1 recites the limitation "the glasses temples are folded out of the spectacle case" in line 14.  There is insufficient antecedent basis for this limitation in the claim. "the glasses temples are folded out of the spectacle case " is intended use, and it is unclear the structure being claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wheway (GB 420114) in view of Schutz (US 2187178).
Regarding Claim 1, Wheway teaches “Spectacle case (Fig. 1 pg. 2 lines 3-5) made of a material body (Fig. 1 pg. 2 lines 13-17) for holding a pair of glasses (pg.  lines 20-21)(1) having a rigid rectangular front side (Fig. 1 “back member b”) (a) and rear side (b) (Fig. 1 “front member a”) having rounded corners (Fig. 1 “curved ends d and ends e” pg. 2 line 38 “its ends e being curved”)(g), where the rectangular front side (a) (Fig. 1 “back member b”) and rear side (b) (Fig. 1 “front member a”) are separated by a flexible rectangular central surface (c) (Fig. 1 “junction c”) and are folded to one another along the folding lines (d) and (e) (Fig. 1, 3, and 5 pg. 2 lines 13-17), wherein the rear side (Fig. 1 “front member a”) (b) is provided with a notch (f) (Fig. 5 “abutment pieces h”) curved inwardly on the rear side (b) (Fig. 1 “front member a”) … and the flexible rectangular central surface (c) (Fig. 1 “junction c”) has sides (h) (Fig. 1 “junction c”) which are made of an elastic material (pg. 2 line 15 “metal” and pg. 2 lines 21-30) or helical springs that return to their original shape after they are curved (pg. 2 line 15 “metal” and pg. 2 lines 21-30), thus fastening the spectacle case on the glasses (pg. 2 line 15 “metal” and pg. 2 lines 21-30), and the glasses temples are folded out of the spectacle case (Fig. 1 and 5; it is not explicitly written that the glasses temples reside outside of the spectacle case in Fig. 1 and 5, but it would be obvious to one skilled in the art that the sides of the folded material to form the spectacle case are left open [fig. 1 and 5 and pg. 2 lines 13-17] and the focus on contact with the lenses being retained [pg. 1 lines 83-89] that the glasses temples could remain outside the spectacle case and folded around the case when sized to fit over the lenses).”
Wheway does not teach “coming into contact with a pair of nose pads on the glasses.”
Schutz teaches spectacle case. Schutz further teaches “a notch (f) (Fig. 4 and 3 “hump 23”) coming into contact with a pair of nose pads on the glasses (Fig. 3 pg. 2 second col. lines 41-47).”
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection of Wheway (GB 420114) in view of Schutz (US 2187178) is necessitated based on the applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736